 



 

Bonds.com 8-K [bonds-8k_022813.htm]

 

Exhibit 10.4

 



AMENDMENT NO. 1 TO SECOND AMENDED AND

RESTATED REGISTRATION RIGHTS AGREEMENT

 

This AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED REGISTRATION RIGHTS
AGREEMENT (this “Amendment”), dated as of February 28, 2013, is entered into by
and among the holders of Registrable Securities identified on the counterpart
signature pages hereto (the “Amending Holders”) and Bonds.com Group, Inc., a
Delaware corporation (the “Company”). Capitalized terms used in this Amendment
and not otherwise defined herein shall have the meanings ascribed to such terms
in the Second Amended and Restated Registration Rights Agreement, dated as of
December 5, 2011, by and among the Company, the Amending Holders and the
additional parties identified therein (the “Registration Rights Agreement”).

 

Background

 

The Company, the Amending Holders and certain other securityholders of the
Company are parties to the Registration Rights Agreement. The Company desires to
amend the definition of “Securities” under the Registration Rights Agreement to
include the Company’s Series E-2 Convertible Preferred Stock, par value $0.0001
per share, issued pursuant to the Unit Purchase Agreement, dated as of the date
hereof, by and among the Company, Trimarc Capital Fund, L.P., a Delaware limited
partnership (“Trimarc”), and any other person that joins therein after the date
of this Amendment. The Registration Rights Agreement may be amended by a written
consent signed by the Company and the “Required Holders” pursuant to Section 9
thereof. The Amending Holders constitute the Required Holders for purposes of
this Amendment.

 

Agreement

 

Accordingly, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Amending Holders agree as follows:

 

Section 1.                 Amendment to Section 1. o. of the Registration Rights
Agreement. Section 1. o. of the Registration Rights Agreement is deleted in its
entirety and replaced with the following:

 

“Securities” means, collectively, the Series E Preferred Stock, the Series E-1
Preferred Stock, the Series E-2 Preferred Stock, and the warrants issued in
connection with the Series B/D Exchange, the February 2011 Transaction, the June
2011 Transaction, the Series E-2 Transaction, and/or the Unit Purchase Agreement
dated February 28, 2013, by and among the Company, Trimarc Capital Fund, L.P., a
Delaware limited partnership, and such other persons as may become parties
thereto from time to time, together with any capital stock of the Company issued
thereon as a result of any stock split, stock dividend, recapitalization,
exchange or similar event or otherwise.

 

Section 2.                 Approval by Amending Holders. The Amending Holders
hereby approve the joinder by Trimarc to the Registration Rights Agreement for
purposes of Section 9 therein.

1

 



 

Section 3.                 Effect of Modification and Amendment of Registration
Rights Agreement. The Registration Rights Agreement shall be deemed to be
modified and amended in accordance with the express provisions of this Amendment
and the respective rights, duties and obligations of the parties under the
Registration Rights Agreement shall continue to be determined, exercised and
enforced under the terms thereof subject to this Amendment. Except as expressly
set forth herein, all terms of the Registration Rights Agreement shall continue
in full force and effect. In the event of inconsistency between the express
terms of this Amendment and the terms of the Registration Rights Agreement, the
terms of this Amendment shall govern.

 

Section 4.                 Counterparts. This Amendment may be executed in two
or more identical counterparts, all of which shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party; provided that a copy of a signature
transmitted electronically shall be considered due execution and shall be
binding upon the signatory thereto with the same force and effect as if the
signature were an original.

 

[Counterpart Signature Pages Follow]



2

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

COMPANY:

 



BONDS.COM GROUP, INC.               By:

/s/ Thomas Thees

  Name: Thomas Thees   Title: Chief Executive Officer  





 

AMENDING HOLDERS:

  



DAHER BONDS INVESTMENT COMPANY               By:

/s/ Michel Daher

  Name: Michel Daher   Title: Chairman  







 





MIDA HOLDINGS         By:

/s/ Michel Daher

  Name: Michel Daher   Title: Chairman  







 







OAK INVESTMENT PARTNERS XII, LIMITED PARTNERSHIP         By:

Oak Associates XII, LLC, its General Partner

                  By: /s/ Ann H. Lamont     Name: Ann H. Lamont       Title:
Managing Member  













GFINET INC.               By:

/s/ J.C. Giancarlo

  Name: J.C. Giancarlo   Title: Executive Vice President  







 



3

 



 

 

